—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Richmond County (Lebowitz, J.), dated April 23, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiff’s contentions, the defendant proffered sufficient evidence in admissible form to demonstrate his entitlement to judgment as a matter of law (see, Zuckerman v City of New York, 49 NY2d 557). In opposition, the plaintiff failed to establish the existence of a triable issue of fact (see, Derdiarian v Felix Contr. Corp., 51 NY2d 308, 315; Hanak v Jani, 265 AD2d 453; see also, Scheer v City of New York, 211 AD2d 778; cf., Garcia v Mondragon, 159 AD2d 481).
The plaintiff's remaining contentions are without merit. Sullivan, J. P., McGinity, H. Miller and Smith, JJ., concur.